Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 1 of 9 PageID 7




                                                              EXHIBIT A
Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 2 of 9 PageID 8
Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 3 of 9 PageID 9
Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 4 of 9 PageID 10
Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 5 of 9 PageID 11
Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 6 of 9 PageID 12
Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 7 of 9 PageID 13
Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 8 of 9 PageID 14
Case 3:19-cv-00625-S Document 1-1 Filed 03/13/19   Page 9 of 9 PageID 15
